DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 15/744884, 16/325248, 16/481529, 16/481644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments and terminal disclaimer, filed 12/15/2020, with respect to the previous double patenting rejections have been considered and have overcome the previous double patenting rejections.

Applicant’s arguments, filed 12/15/2020, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al., US 2012/0313091 A1.

Claim 1. Kang teaches an electron buffering material comprising a compound (compounds @ ¶18, specifically phenanthroline compounds as shown below; regarding “electron buffering material”, Kang suggests that phenanthrozine compounds with suitable groups may serve as electron transporting materials, see ¶¶45-46. As an electron buffering material is simply an electron transporting compound that controls electron transport, an electron transport material can be broadly construed as an electron buffering material).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kang’s compound is not represented by claimed formula 1, in that it lacks the ring with R4. However, Kang notes that, in general, B1 is an aromatic ring (see ¶12 and ¶17). Hence, Kang teaches that 1) phenanthroline is an aromatic ring suitable for Ar, and 2) that Ar in general is an aromatic ring, without specific restrictions on attachment position.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the attachment position of the imidazole ring on the phenanthroline ring, as Kang’s general formula suggests that attachment to the phenanthroline ring would give rise to a compound suitable for the same purpose, as the similarity between the chemical structures and properties would have been sufficiently close that one of ordinary skill in the art would have been motivated to make the compounds in searching for new electron-transport compounds. See MPEP §2144.09 III.
This suggests at least the following compounds, which are represented by claimed formula 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Wherein one of X1 and Y1 is –NR7− and the other is −N═;
where X1 is − NR7− or O, Y1 is −N═, and vice versa;
R1 is substituted phenyl (substituted C aryl; there being no limitations for “substituted” in the claims);
R2 to R4 are hydrogen, and R7 is phenyl (unsubstituted C6 aryl);
a is 1;
b and c are 1 or 2;
and d is 1 to 4.

see rejection of claim 1, above).

Claim 7. Modified Kang teaches or suggests an organic electroluminescent device (see Figs. 1-5) comprising:
a first electrode, a second electrode facing the first electrode, a light-emitting layer between the first electrode and the second electrode, and an electron transport zone between the light-emitting layer and the second electrode (see ¶13; 110-160 of Figs. 1-5),
wherein the electron transport zone comprises the electron transport material according to claim 4 (see ¶¶45-46; modification to arrive at compound of claim 4 for reasons articulated in rejection of claim 4, above). 

Claim 8. Modified Kang teaches or suggests an organic electroluminescent device (see Figs. 1-5) comprising:
a first electrode, a second electrode facing the first electrode, a light-emitting layer between the first electrode and the second electrode, and an electron transport zone between the light-emitting layer and the second electrode (see ¶13; 110-160 of Figs. 1-5),
wherein the electron transport zone comprises the electron transport material according to claim 4 (see ¶¶45-46; modification to arrive at compound of claim 4 for reasons articulated in rejection of claim 4, above). 

Claim 9. Modified Kang teaches or suggests the organic electroluminescent device according to claim 8, wherein the electron transport zone comprises the electron transport material according to claim 4 (the electron buffering layer can be broadly construed as the electron-transport zone, and hence, the electron transport zone comprises the buffering material, which is also the electron transport material according to claim 4). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al., US 2012/0313091 A1, as applied to claims 7 and 9, above, and further in view of Thompson, US 2005/0230665 A1.

Claim 10. Modified Kang teaches or suggests the organic electroluminescent device according to claim 7, but not wherein the electron transport zone further comprises a reductive dopant. 
Thompson teaches that dopants can increase the conductivity of an organic matrix of electron transporting material (see ¶46); the dopant acts as an electron donor by transferring electrons to the matrix, i.e. reducing the matrix (see ¶30).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the electron transport zone further 

Claim 11. Modified Kang teaches or suggests the organic electroluminescent device according to claim 9, but not wherein the electron transport zone further comprises a reductive dopant. 
Thompson teaches that dopants can increase the conductivity of an organic matrix of electron transporting material (see ¶46); the dopant acts as an electron donor by transferring electrons to the matrix, i.e. reducing the matrix (see ¶30).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the electron transport zone further comprises a reductive dopant in order to increase the conductivity of the electron transporting material.

Allowable Subject Matter
Claims 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record has been cited in this and the previous Office Action (other art is similar to the cited art); however, there is no teaching or suggestion 

Notes
Compound C-89 is allowable, but not sure if there’s enough for a generic claim of the pheanthro-3,4-oxazole/thiazole/imidazole without further substitution; there are references similar to Kang and/or previously cited Himeshima.
Could probably allow broader version of claim 2, where L1 In any of Formaule 2-4 is attached to either of the three rings substituted by R2, R3, R4 (see, e.g., compounds C-6, C-91, C-95, which provide support for such a generic structure). Of course, claim 2 would have to be re-written as an independent claim.
Could probably allow Formula 1 wherein two R4 are linked to an adjacent substituent to form a substituted or unsubstituted C3-C30), mono- or polycyclic, alyicyclic, or aromatic ring, whose carbon atoms may be replaced with at least one heteroatom selected from N, O, and S (see, e.g., compounds C-35 to C38, which provide support for such a generic structure). Of course, claim 2 would have to be re-written as an independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721